UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1409


HYUN JUN PARK,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 15, 2013               Decided:   December 4, 2013


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Scott E. Bratton, MARGARET WONG & ASSOCIATES, LPA, Cleveland,
Ohio, for Petitioner. Stuart F. Delery, Assistant Attorney
General, William C. Peachey, Assistant Director, Ada E. Bosque,
Senior Litigation Counsel, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hyun Jun Park, a native and citizen of South Korea,

petitions for review of an order of the Board of Immigration

Appeals    (Board)   dismissing     his    appeal      from   the    Immigration

Judge’s (IJ) decision denying his requests for withholding of

removal and protection under the Convention Against Torture.                        We

have thoroughly reviewed the record, including the transcript of

Park’s merits hearing and his supporting evidence.                   We conclude

that the record evidence does not compel a ruling contrary to

any   of   the   administrative     findings      of    fact,     see     8    U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the   Board’s    decision   to   uphold     the    IJ’s    denial       of     Park’s

applications for relief.         See INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).      Accordingly, we deny the petition for review

for the reasons stated by the Board.              See In re: Hyun Jun Park

(B.I.A. Mar. 1, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court    and   argument       would     not       aid   the

decisional process.



                                                                PETITION DENIED




                                      2